Order entered March 7, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01488-CR

                       DOUGLAS STUART MALCOLM, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-81103-2017

                                         ORDER
       Before the Court is court reporter Denise Condran’s March 6, 2018 second request for 15

additional days in which to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record due FIFTEEN DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE